Citation Nr: 0600671	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-21 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability. 

2.  Entitlement to service connection for fibromyalgia, 
claimed as chronic fatigue. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from January 1975 to May 
1976 and from November 1990 to March 1991.  She also had 
several years of service with the U.S. Army Reserves.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an April 1997 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Seattle, Washington 
(hereinafter RO).  The case was most recently remanded by the 
Board in August 2004, and this case is now ready for 
appellate review.   

In December 2000, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c).    


FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran.

2.  A chronic left shoulder disability during service is not 
shown; the current disability in the left shoulder is 
attributable to a known diagnosis.  

3.  The competent evidence of record weighs against a 
conclusion that the veteran has a current left shoulder 
disability as a result of symptomatology, pathology or an 
event incurred in service.

4.  There is competent medical evidence linking fatigue to 
fibromyalgia, a condition presumed by regulation to have been 
incurred during service in the Southwest Theater of 
Operations during the Persian Gulf War. 

 


CONCLUSIONS OF LAW

1.  A current left shoulder disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2005). 

2.  Fibromyalgia with fatigue is presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1110, 1117, (West 2002); 
38 C.F.R. § 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a September 2004 letter, the RO informed the veteran of 
the provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help her obtain necessary evidence with regard to the issues 
on appeal but that she had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, VA notified 
the veteran of her opportunity to submit additional evidence 
to support her claims, as she was told to provide any 
additional evidence or information she had pertaining to her 
claims.  Thus, she may be considered to have been advised of 
her duty to submit all pertinent evidence in her possession 
or notify VA of any missing evidence.  

In addition, the RO issued a August 2005 supplemental 
statement of the case (SSOC), in which the veteran and her 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claims, and that the August 
2005 SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
Further, the claims file reflects that the August 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that any of the letters informing her of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the August 2005 SSOC.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
veteran's representative indicated in a November 2005 
statement that she had no additional evidence or argument in 
connection with this case.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011.  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
granted for medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs and symptoms, 
to include fibromyalgia.  38 C.F.R. § 3.317(a)(2)(i)(B)(2) 
(2005).      

Summarizing the pertinent facts with the above criteria in 
mind, the Board notes initially that as the veteran served in 
the Southwest Asia Theater of operations from January 12, 
1991, to March 13, 1991, she is a "Persian Gulf veteran" as 
that term is defined above.  As noted in the August 2004 
remand, service medical records show that the veteran 
reported in August 1987 that she had been in an motor vehicle 
accident in October 1985, and that, since that time, had been 
experiencing back and neck pain. A physical examination 
conducted in September 1990 indicated that her upper 
extremities were normal.  When she was examined in March 
1991, the veteran endorsed neck and back pain from having to 
carry her MOPP suit in an Alice pack and wearing a Kevlar 
helmet.  She was noted to have mild back pain with palpation.  
She did not describe any pain or other disability of the 
shoulder, and the March 1991 examination conducted in 
conjunction with the veteran's separation from active duty 
did not reflect a shoulder disability.  

At a Reserves examination conducted in July 1995, the veteran 
complained of left shoulder pain on certain motions.  She was 
diagnosed as having bursitis of the left shoulder.  At her 
May 1996 out-processing (retirement) examination, the veteran 
complained of left shoulder pain since her service in Desert 
Storm.  Additional post-service medical evidence establishes 
that the veteran continued to experience pain and spasm of 
the left shoulder.

The August 2004 remand directed the RO to schedule the 
veteran for a VA examination to include an opinion as to 
whether there was an etiologic relationship between a current 
left shoulder disability and service.  This examination was 
accomplished in March 2005, with the examiner specifically 
noting that the claims file had been reviewed prior to the 
examination.  The diagnosis with respect to the left shoulder 
was tendinitis, and the examiner stated as follows: 

The motor vehicle accident in 1985 did 
not affect the left shoulder.  [The 
veteran] did not have symptoms while she 
was in the service between 1990 to 1991.  
Symptoms came on six to seven years ago 
gradually without any history of trauma.  

This examiner also reached an impression that the veteran had 
fibromyalgia "with significant fatigue due to this 
diagnosis."  
Applying the pertinent legal criteria to the facts set forth 
above, the Board notes first that with respect to the 
veteran's left shoulder disability, as the current shoulder 
disability in the left shoulder has been attributed to a 
known diagnosis, tendinitis, service connection for this 
condition on a presumptive basis under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  
Moreover, given the opinion from the VA examiner in March 
2005 finding no etiologic relationship between left shoulder 
tendinitis and service, and the service medical records being 
negative for pertinent disability, the Board concludes that 
service connection for a left shoulder disability on a 
"direct" basis also cannot be granted.  With regard to the 
assertions of the veteran linking a current shoulder 
disability to service, the Board certainly respects her right 
to offer her opinion, but she is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the objective medical evidence of record as set 
forth above.  Therefore, the claim for service connection for 
a left shoulder disability must be denied.  Gilbert, 1 Vet. 
App. at 49.

With regard to the claim for service connection for, as 
listed on the August 2004 remand, a disability manifested by 
chronic fatigue, there is competent evidence in the form of 
the opinion following the March 2005 VA examination that the 
veteran has "significant" fatigue due to fibromyalgia.  As 
set forth above, there is a rebuttable presumption that 
fibromyalgia suffered by Persian Gulf veterans was incurred 
as a result of their service in the Southwest Theater of 
Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(2)(i)(B)(2) (2005).  As such, the Board 
finds that the criteria for entitlement to service connection 
for fibromyalgia, with manifestations to include the fatigue, 
are met.   
   
ORDER

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to service connection for fibromyalgia, with 
fatigue, is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


